Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/25/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 3-4, 19, 24, 27 has/have been amended;
Claim(s) 2, 6, 9, 11, 13-15, 17-18, 20-21, 23, 25-26, 28-33, 35, 37-49, 51-54 is/are cancelled;
Claim(s) 1, 3-5, 7-8, 10, 12, 16, 19, 22, 24, 27, 34, 36, 50, 55 is/are presently pending.
The amendment(s) to the specification is sufficient to overcome the specification objection(s) from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	
Applicant argues on p. 11 bottom that the combination of Roche and Rudakov would not teach removal of the implant. After review, this is not persuasive because the teaching is that the implanted gel/biomaterial is dissolved/degraded and thus this would be equivalent to the removal of the implant (Roche [0073] “degrade a functionalized biomaterial 42 for removal”; Fig. 4-5; Fig. 17; Fig. 19; [0006]; [0118]; Rudakov [0188] “triggering of degradation….quickly degrade or dissolve”).

Information Disclosure Statement
Applicant should note that the large number of references in the attached information disclosure statement have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 7, 10, 12, 16, 19, 22, 24, 27, 34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche (US 20180104059 A1; Filed 3/11/2016; cited in previous office action) in view of Rudakov (US 20120192872 A1; 8/2/2012; cited in IDS; cited in previous office action).
Regarding claim 1, Roche teaches a device for modifying an implant in a body, the device comprising:
one or more probes configured to administer one or more stimuli to an implant in a body (Fig. 4-5; Fig. 17; Fig. 19; [0006]; [0073]; [0118]).
Roche does not teach the one or more probes configured to administer one or more stimuli to an implant in a vas deferens or fallopian tube. For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, Roche teaches probes, e.g. in the form of catheters ([0006]; [0008]), structurally, a catheter is capable of administering to a vas deferens or fallopian tube. However, for the sake of completeness, Rudakov teaches in the same field of endeavor (Abstract; [0012] “hydrogel”) that catheters are used in such a manner ([0018]; [0158]; [0144]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Roche to use on a vas deferens or fallopian tube as taught by Rudakov because this enables reversibly controlling fertility of patient ([0002]).
The combination of Roche and Rudakov teaches one or more stimuli capable of removing the implant by modifying the implant structurally and/or chemically (Roche [0073] “degrade a functionalized biomaterial 42 for removal”; Fig. 4-5; Fig. 17; Fig. 19; [0006]; [0118]; Rudakov [0188] “triggering of degradation….quickly degrade or dissolve”; the combination of the references teaches a biomaterial implant that can be degraded via a stimulus and so removed); and 
a power source for enabling delivery of the one or more stimuli to the implant (Roche [0073] “light-emitting catheter”; [0118] “cooled or heated…Light, magnetism…”; [0120] “pump”; Rudakov [0188] “application of ultraviolet light, an electrical charge, a thermal charge”; it is inherent that such things require a power source).
Regarding claim 5, in the combination of Roche and Rudakov, Roche teaches wherein the probe comprises an irrigation system (Fig. 4-5; Fig. 17; Fig. 19), and one or more of the stimuli is a fluid ([0073] “degrading enzyme”).
Regarding claim 7, in the combination of Roche and Rudakov, Roche does not teach wherein one or more of the stimuli is light with a wavelength which ranges from 200 nm to 1,000 nm. However, Rudakov teaches in the same field of endeavor (Abstract; [0012] “hydrogel”) wherein one or more of the stimuli is light with a wavelength which ranges from 200 nm to 1,000 nm ([0188] “ultraviolet light”; [0205] “applying ultraviolet light”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Roche to include this feature as taught by Rudakov because this enables control over the hydrogel implant ([0188]; [0205]).

Regarding claim 10, in the combination of Roche and Rudakov, Roche teaches wherein the probe comprises a lumen capable of delivering one or more of the stimuli (Fig. 4-5; [0073]; [0118]).
Regarding claim 12, in the combination of Roche and Rudakov, Roche does not teach wherein the stimulus is ultraviolet, infrared, monochromatic, or visible light. However, Rudakov teaches in the same field of endeavor (Abstract; [0012] “hydrogel”) wherein the stimulus is ultraviolet ([0188] “ultraviolet light”; [0205] “applying ultraviolet light”), infrared, monochromatic, or visible light. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Roche to include this feature as taught by Rudakov because this enables control over the hydrogel implant ([0188]; [0205]).
Regarding claim 16, in the combination of Roche and Rudakov, Roche teaches wherein the fluid comprises a chemical or biological agent capable of depolymerizing or dissolving the implant ([0073] “degrading enzyme”).
Regarding claim 19, Roche teaches a method comprising:
providing a probe, needle or catheter configured to administer one or more stimuli to an implant in a body (Fig. 4-5; Fig. 17; Fig. 19; [0006]; [0073]; [0118]);
introducing the probe, needle or catheter into a body lumen having the implant disposed therein (Fig. 4-5; Fig. 17; Fig. 19; [0006]; [0073]; [0118]).
Roche does not teach introducing the probe, needle or catheter into a vas deferens or fallopian tube having the implant disposed therein. However, Rudakov teaches in the same field of endeavor (Abstract; [0012] “hydrogel”) introducing the probe, needle or catheter into a vas deferens or fallopian tube ([0018]; [0158]; [0144]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Roche to use on a vas deferens or fallopian tube as taught by Rudakov because this enables reversibly controlling fertility of patient ([0002]).
The combination of Roche and Rudakov teaches applying one or more stimuli by way of the probe, needle or catheter to the implant and modifying the implant in situ (Roche [0006]; [0073]; [0118]);
wherein the implant occludes the vas deferens or fallopian tube resulting in contraception (Rudakov [0018]; [0158]; [0144]), and the modifying causes removal of the implant resulting in reversal of the contraception (Roche [0073] “degrade a functionalized biomaterial 42 for removal”; Fig. 4-5; Fig. 17; Fig. 19; [0006]; [0118]; Rudakov [0188] “triggering of degradation….quickly degrade or dissolve”; the combination of the references teaches a biomaterial implant that can be degraded via a stimulus and so removed).
Regarding claim 22, in the combination of Roche and Rudakov, Roche teaches wherein the implant is a gel ([0073]), hydrogel ([0118]), mesh, film, composition, or device (Fig. 4-5; Fig. 17; Fig. 19; Fig. 40; [0006]).
Regarding claim 24, the combination of Roche and Rudakov teaches wherein the removal is by degradation, dissolution, and/or de-precipitation of the implant (Roche [0073] “degrade a functionalized biomaterial 42 for removal”; [0118]; Rudakov [0188] “triggering of degradation….quickly degrade or dissolve”; the combination of the references teaches a biomaterial implant that can be degraded via a stimulus and so removed).
Regarding claim 27, the combination of Roche and Rudakov teaches wherein removal of the implant restores a flow of fluid, cells, and/or proteins within the body (Roche [0073] “degrade a functionalized biomaterial 42 for removal”; [0118]; Rudakov Fig. 20; [0144]; [0188] “triggering of degradation….quickly degrade or dissolve”; [0205]; [0214]).
Regarding claim 34, in the combination of Roche and Rudakov, Roche teaches wherein one or more steps of the method are guided by an imaging modality comprising ultrasound, x-ray ([0073]), MRI, or CT, or any combination of these.
Regarding claim 36, in the combination of Roche and Rudakov, Roche teaches wherein at least one of the one or more stimuli is an irrigation solution and at least one of the one or more stimuli is light ([0073] “a degrading enzyme can be injected into the gel…The catheter can also have…light-emitting catheter”; the reference teaches an embodiment that has both irrigation solution (degrading enzyme) and light.

Claim(s) 3, 4, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff (US 20160263278 A1; 9/15/2016; cited in previous office action) in view of Liu (US 20020161358 A1; 10/31/2002).
Regarding claim 3, Grinstaff teaches a device for delivering at least one stimulus to modify an occlusive implantation (Abstract; Fig. 3A-3B; Fig. 10A; [0122]; [0285]), the device comprising:
a power source (Fig. 3B; [0285] “laser fiber-optic cable”; it is inherent that a power source is needed for the laser);
a light source in operable connection with the power source (Fig. 3B; [0285] “laser fiber-optic cable”; it is inherent that a power source is needed for the laser); and
a catherization device in operable connection with the light source (Fig. 3B), the catherization device comprising:
a needle or catheter (Fig. 3B; [0030]; [0285]).
Grinstaff does not teach a needle or catheter comprising one or more walls bisecting the needle or catheter into at least a first lumen and a second lumen. Note that Grinstaff does teach two lumens within the device in which the 14-g needle has two lumens, one is the 18-g needle and the other is the remaining space in which the fiber-optic is placed (Fig. 3B). However, Liu teaches in the same field of endeavor ([0003]) a needle or catheter comprising one or more walls bisecting the needle or catheter into at least a first lumen and a second lumen (Fig. 1B). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Grinstaff to include this feature as taught by Liu because this enables a catheter device to have first and second lumens with one lumen holding fiber (Fig. 1A-1B; [0036]-[0037]).
The combination of Grinstaff and Liu teaches a fiber optic disposed within the first lumen of the needle or catheter capable of providing a stimulus which is light in the range of about 200 to 1,000 nm (Grinstaff Fig. 3B; [0285]; Liu Fig. 1A-1B; [0036]-[0037]).
Regarding claim 4, the combination of Grinstaff and Liu teaches a second lumen of the needle or catheter is capable of delivering a second stimulus (Grinstaff Fig. 3B; Liu Fig. 1B).
Regarding claim 50, the combination of Grinstaff and Liu teaches wherein the catherization device is disposable (Grinstaff Fig. 3B; Liu Fig. 1A-1B). For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The reference device(s) can be disposed of and is thus disposable.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche and Rudakov as applied to claims 1, 19 above in view of Lee (US 20120149781 A1; 6/14/2012; cited in IDS; cited in previous office action). 
Regarding claim 8, the combination of Roche and Rudakov does not teach wherein one or more of the stimuli is light with an energy which ranges from 0.01 - 10 J/cm2. Note that Roche teaches cellular therapy, e.g. stem cells, with hydrogel ([0118]-[0119]) that is affected by light ([0073]; [0118]). However, Lee teaches in the same field of endeavor ([0007]) wherein one or more of the stimuli is light with an energy which ranges from 0.01 - 10 J/cm2 ([0085] “cured in a short time (approxim.  2 min.) upon exposure to UV light (365 nm, 4.6 mW cm.sup.2)”; [0087] “In contrast to the short time required for cross-linking the hydrogel, the cleavage of this group upon UV light exposure (350 nm) requires longer time and higher power (10 mW/cm.sup.2)”); note that 1 Watt = 1 J/sec). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Roche and Rudakov to include this feature as taught by Lee because this is a results effective variable to obtain a suitable energy and exposure dose for obtaining the desired effect on the hydrogel implant (exposure dose = energy X time); MPEP 2144.05.

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff and Liu as applied to claim 3 above, in view of Suarez (US 20060253112 A1; 11/9/2006; cited in previous office action) and further in view of Jones (US 6378524 B1; 4/30/2002; cited in IDS; cited in previous office action).
Regarding claim 55, the combination of Grinstaff and Liu does not teach the fiber optic has an outside diameter of 200 to 500 microns. However, Suarez teaches in the same field of endeavor (Fig. 2-3A) the fiber optic has an outside diameter of 200 to 500 microns ([0039]; claim 45). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Grinstaff and Liu to include this feature as taught by Suarez because Suarez teaches that the choice of fiber optic diameter is related to needle diameter ([0039]); this is a results effective variable, MPEP 2144.05. 
The combination of Grinstaff, Liu, and Suarez does not explicitly teach the fiber optic is disposed within the needle and/or catheter in a manner to protract all or a portion of the length of the fiber optic out of the needle and/or catheter and to retract all or a portion of the length of the fiber optic in to the needle and/or catheter. Note that the device of Grinstaff, Liu, and Suarez are capable of having the fiber optic be protracted and retracted (Grinstaff Fig. 3B; Suarez Fig. 7A). However, for the sake of clarity of the record, Jones teaches in the same field of endeavor (Fig. 1; Fig. 3) teaches the fiber optic is disposed within the needle and/or catheter in a manner to protract all or a portion of the length of the fiber optic out of the needle and/or catheter and to retract all or a portion of the length of the fiber optic in to the needle and/or catheter (Fig. 3; Col. 2 line 67 to Col. 3 line 5). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Grinstaff, Liu, and Suarez to include these features as taught by Jones because this enables the positioning of the fiber optic for delivering light (Fig. 3; Col. 2 line 67 to Col. 3 line 5).
The combination of Grinstaff, Liu, Suarez, and Jones teaches the device is configured to deliver the light stimulus with an adjustable illumination pattern at any angle or range of angles from 0 to 360 degrees (Grinstaff Fig. 3B, [0015]; Suarez Fig. 7A, [0047]; Jones Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792